Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2021 has been entered.
 
Allowable Subject Matter
Claims 1-3, 5, 6, 8-15 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art Grady and Kim (previously cited) teach a similar laminated array of microbatteries as applied in previous rejections.  The independent claims distinguish from the prior art as a whole in requiring a device, comprising: a plurality of microbatteries, each of the microbatteries including a first metal contact terminal and a second metal contact terminal spaced apart from one another; a first flexible encapsulation film including: a first conductive layer electrically coupled to the first metal contact terminal of each of the microbatteries, the first conductive layer being a continuous layer that extends across and contacts the first metal contact terminal of each of the microbatteries; and a first insulating layer on the first conductive layer; and a first adhesive layer, the first adhesive layer being a single electrically insulating layer extending laterally between and contacting each of adjacent microbatteries of the plurality of microbatteries; and a second flexible encapsulation film including: a second ; and a second adhesive layer, the second adhesive layer being a single electrically insulating layer extending laterally between and contacting each of adjacent microbatteries of the plurality of microbatteries. 
Conversely, while the prior art such as Kim teach conductive adhesives 339 which joins adjacent cells together (see figure 5, paragraph [0077]), and there is no motivation or suggestion in the prior art as a whole to form multiple electrically insulating adhesive layers extending laterally between and contacting each of the adjacent microbatteries as required by the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723